IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MARK GRESCO,
Plaintiff, Case No.: 3:18-cv-243
vs.
COMMISSIONER OF SOCIAL SECURITY, District Judge Walter H. Rice
Magistrate Judge Michael J. Newman
Defendant.

 

ORDER: (1) APPROVING THE PARTIES’ JOINT STIPULATION FOR AN AWARD
OF ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
(DOC. 16); AND (2) AWARDING PLAINTIFF S3,l00.00 IN EAJA FEES

 

This Social Security disability benefits appeal is before the Court on the parties’ joint
stipulation in which they agree that Plaintifl` should be awarded attorney’s fees under the Equal
Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $3,100.00. Doc. 16. Based
upon the parties’ stipulation in which they present no dispute that all requirements are met for the
reasonable award of EAJA fees, the Court: (l) APPROVES the parties’ joint stipulation (doc. 16);
and (2) GRANTS Plaintiff EAJA fees in the amount of $3,100.00. As no further matters remain
pending for review, this case remains TERMINATED upon the Court’s docket.

IT IS SO ORDERED.

Date: ¢ §’~ L/-l ct A/ZW';¢:\'\

Walter H. Rice
United States District Judge

